UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


JACKSON ESSIM,                          
                 Plaintiff-Appellant,
                 v.                             No. 01-2246
SEARS ROEBUCK AND COMPANY,
               Defendant-Appellee.
                                        
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
             James C. Cacheris, Senior District Judge.
                         (CA-00-2048-A)

                      Submitted: March 7, 2002

                      Decided: March 28, 2002

    Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

David Paul Murphy, KOORITZKY & ASSOCIATES, Arlington, Vir-
ginia, for Appellant. Charles B. Wayne, Elisha A. King, PIPER,
MARBURY, RUDNICK & WOLFE, L.L.P., Washington, D.C., for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                  ESSIM v. SEARS ROEBUCK AND CO.
                             OPINION

PER CURIAM:

   Jackson Essim appeals from the district court’s order granting sum-
mary judgment in favor of Sears Roebuck & Co. on his discrimination
claims filed under Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 1994 & Supp.
2001), and 42 U.S.C.A. § 1981 (West Supp. 2001); and his state law
intentional infliction of emotional distress claim. We affirm.

   We have reviewed the parties’ briefs, the joint appendix, and the
district court’s order. The court properly found that Essim failed to
establish a hostile work environment claim. See Causey v. Balog, 162
F.3d 795, 804 (4th Cir. 1998). The district court also properly ana-
lyzed his retaliation claim under the burden-shifting framework in
McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973), and deter-
mined that Essim failed to show the legitimate, nondiscriminatory
reasons Sears offered for terminating him were pretextual. See Reeves
v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 137-39 (2000).
Furthermore, we find no error in the district court’s ruling on Essim’s
intentional infliction of emotional distress claim. Accordingly, we
affirm on the reasoning of the district court. Essim v. Sears Roebuck
& Co., No. CA-00-2048-A (E.D. Va. Sept. 20, 2001). We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                          AFFIRMED